t c memo united_states tax_court juanita wright petitioner v commissioner of internal revenue respondent docket no filed date juanita wright pro_se brian s jones for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency and additions to tax of dollar_figure dollar_figure and dollar_figure pursuant to sec_6651 and and a respectively for after concessions the issues for decision are whether petitioner is entitled to deductions for a casualty_loss noncash charitable contributions attorney’s fees and tax preparation fees and whether she is liable for the additions to tax under sec_6651 and or all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in maryland when her petition was filed during she received taxable_income from wages social_security_benefits a maryland state tax_refund interest pension payments and a pension distribution petitioner filed a form_1040 u s individual_income_tax_return for on date and attached a schedule a itemized_deductions she claimed a total of dollar_figure in itemized_deductions including medical_expenses cash charitable_contributions state and local_taxes withheld legal fees safe deposit box rental and investment_expenses which have now been stipulated the largest item claimed on petitioner’s schedule a which is still in dispute is a casualty_loss of dollar_figure dollar_figure reduced to reflect statutory limitations of dollar_figure and of adjusted_gross_income petitioner’s claim is based on water damage to her rented apartment clothing books and other personal possessions on date petitioner filed a claim for reimbursement for physical damage to her property and consequential damages such as dry cleaning and storage fees with nationwide insurance she also claimed additional living_expenses nationwide insurance made payments to petitioner as follows date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure designation of payment living_expenses living_expenses living_expenses personal_property papers boxes heater books copies living_expenses dollar_figure personal_property dollar_figure personal_property personal_property living_expenses the dollar_figure payment made on date was made after an attorney employed by petitioner provided to the insurance_company an itemized list of clothing damaged in the date casualty in petitioner paid dollar_figure for preparation of her tax_return and paid dollar_figure to jo ann p myles for legal services relating to a landlord tenant dispute petitioner secured an extension of time to date to file her federal_income_tax return and she paid dollar_figure with the request for extension and dollar_figure through withholding in on date she fell and fractured her leg she was in the hospital for about a week and then in a rehabilitation center for about three weeks afterwards her leg was in a cast for several months she did not file a federal_income_tax return for before date after the internal_revenue_service irs prepared and executed a substitute for return under sec_6020 and sent petitioner a notice_of_deficiency she did however file a timely return for on which she claimed a dollar_figure refund opinion procedural matters the petition in this case was filed date and amended date in the amended petition petitioner disputed the income reported to the irs and the additions to tax the case was first set for trial on date but was continued on petitioner’s informal request the case was again set for trial on date included with the notice setting case for trial was the court’s standing_pretrial_order the parties were advised among other things of the necessity of exchanging documents that the party expects to offer into evidence at trial no later than date on date respondent served a request for production of documents seeking production of documents that petitioner intended to use in her case and a request for admissions petitioner sought an extension of time to respond to both requests which the court extended to date in an order that included the following petitioner is warned that if she fails to timely file the response to respondent’s request for admissions or if the court determines that the response does not comply with the requirements of rule c tax_court rules_of_practice and procedure with regard to any matter in the requested admissions the court may order that the matter is deemed admitted for purposes of this proceeding the case was called and recalled on date petitioner again requested a continuance to obtain additional documents she had not produced records from her insurance_company despite respondent’s repeated requests for such records the court granted petitioner’s motion for continuance in an order that included the following ordered that on or before date petitioner shall provide to respondent’s counsel any and all documents or other materials that petitioner wishes to rely upon in support of her case unless otherwise ordered by the court petitioner shall not be entitled to rely upon or introduce into evidence documents or other materials that are not provided to respondent’s counsel by date it is further ordered that on or before date the parties shall file a joint status report reflecting the then-present status of this case in a joint status report filed date respondent conceded medical_expenses cash contributions safety deposit box rent investment_expenses and legal expenses on the basis of documents that petitioner provided the case was then set for trial on date on date petitioner filed another motion for continuance which was denied on date she filed another motion for continuance which was set for hearing on date at the hearing respondent explained that petitioner had failed to produce insurance_company records so respondent subpoenaed those records the motion for continuance was granted because petitioner represented that she was suffering from dental problems and the case was set for trial on date the court’s standing_pretrial_order again reminded the parties of the necessity of exchanging documents at least days before trial at the time of trial the parties filed a stipulation attaching various documents received from petitioner and from nationwide insurance additional documents were presented by petitioner some were received in evidence and some were excluded because they were untimely under the outstanding orders and some because they were unnecessary in view of petitioner’s uncontradicted testimony about her medical_condition in at the conclusion of trial the court ordered respondent to proceed with a brief summarizing respondent’s position on the evidence and issues and ordered an answering brief from petitioner thereafter petitioner filed motions to reopen the record for further documents and to be relieved of the stipulation both motions were denied after three continuances and three years between the petition and the trial there was no excuse for extending the proceedings an order dated date among other things included the following petitioner is advised that she should confine any further communications to the court to her response to respondent’s opening brief when filed in her reply brief due_date she is further advised that rule c tax_court rules_of_practice and procedure provides in part that ex_parte affidavits statements in briefs and unadmitted allegations in pleadings do not constitute evidence finally she is advised that the form and contents of briefs are set forth in rule e tax_court rules_of_practice and procedure it is further ordered that copies of rule sec_143 and sec_151 are attached to this order to be served on petitioner after another extension of time requested by petitioner her answering brief was filed attached to it were over pages of copies of materials expressly excluded from evidence during trial not previously presented or duplicative of documents received in evidence although the attachments were not appropriate for filing and could be stricken they have been included as part of the record to demonstrate petitioner’s persistence in disregarding time limitations and the court’s orders and rules we have not considered the improper attachments in our findings_of_fact petitioner has the burden of proving that she is entitled to the deductions that she claims see rule a 292_us_435 the evidence includes some records as to the casualty_loss but only petitioner’s testimony as to other deductions we need not accept petitioner’s testimony and may reject it when inconsistencies or improbabilities render it unreliable see 403_f2d_403 2d cir aff’g tcmemo_1967_85 87_tc_74 in view of the many inconsistencies in the evidence and in petitioner’s evolving claims we conclude that many of her recollections and reconstructions are not reliable as indicated below however we have accepted her testimony as to her medical situation in and a dollar_figure deduction for a tax preparation fee payment consistent with our statements during the trial that we would do so casualty_loss there is no dispute that in petitioner suffered water damage to her property respondent contends however that any loss is not deductible until petitioner’s claim was resolved by nationwide insurance that the claim was still pending as of the end of and that in any event petitioner has not substantiated any loss not reimbursed by insurance see sec_1_165-1 income_tax regs which precludes deduction of a casualty_loss in a year in which there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery petitioner contends that she was told in that her claim against nationwide insurance was closed and that the subsequent payments were the result of reopening that claim the record of ongoing communications between her and the insurance_company however contradicts that contention she testified that the dollar_figure she received in wasn’t part of the dollar_figure and she was going to take it off of my taxes however all of her claims were identified as resulting from water damage on date and were part of the same claim against the insurance_company her testimony and the nationwide insurance records undermine her claim that the amount of loss from the casualty was resolved during petitioner also argues that she was never compensated for the value of her clothing textbooks photographs x-rays and other personal_property she denies receiving any payments in for damaged items but again her contention is contradicted by records of the insurance_company she relies on her estimates of replacement costs or original costs but she has not shown the fair_market_value of any of the property at the time of the loss see sec_1_165-7 b income_tax regs she has not shown what items were not compensated by insurance and her representations with respect to the insurance claim have been inconsistent and unreliable we have no rational basis on which to estimate the correct allowance if any see 85_tc_731 distinguishing 39_f2d_540 2d cir we agree with respondent’s contentions petitioner is not entitled to any deduction for the casualty_loss claimed for charitable_contributions similarly petitioner did not provide any substantiation of noncash items donated to charity by identifying the name and address of the donee organization the date and location of the contribution and a description of the items and the fair_market_value of the items see sec_1_170a-13 ii income_tax regs she merely claims she dropped unidentified items in a neighborhood box designated for charity again we have no rational basis on which to estimate the correct amount if any for the noncash contribution see vanicek v commissioner t c pincite petitioner is not entitled to any additional charitable_contribution_deduction beyond that conceded by respondent for cash contributions tax preparation fee on her schedule a petitioner claimed a dollar_figure tax preparation fee the document she initially provided to the irs to substantiate that claim related to dollar_figure paid for preparation of her return in so respondent doubted her credibility and rejected the claimed deduction petitioner testified at trial that she paid dollar_figure for preparation of her return after receiving a senior citizen discount she asserts in her posttrial brief that she paid dollar_figure notwithstanding these inconsistencies we accept her testimony that she paid dollar_figure in and that amount is allowable as a miscellaneous deduction under sec_212 subject_to the of adjusted_gross_income floor of sec_67 attorney’s fee the dollar_figure attorney’s fee petitioner paid relating to her landlord tenant dispute is a nondeductible personal_expense see sec_262 she is not entitled to any deduction for attorney’s fees beyond the stipulated amount_paid to recover income sec_6651 additions to tax sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction of a month during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent sec_6651 provides for an addition_to_tax for failure to pay the amount shown as tax on a return including a substitute for return prepared by the irs see sec_6651 that addition accrues at the rate of of the amount shown on the return for each month or fraction of a month during which the failure to pay continues up to a maximum of the total additions under sec_6651 are limited if an addition applies under both sec_6651 and sec_6651 each addition is for a separate and distinct infraction is imposed on a different amount and is imposed for a different period see estate of rauhoff v commissioner tcmemo_1982_494 the commissioner bears the burden of production with respect to the liability of any individual for any penalty or addition_to_tax sec_7491 that burden is to show that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 if the commissioner carries that burden the taxpayer must come forward with evidence sufficient to persuade us that imposition of the penalty or addition_to_tax is incorrect eg because of the existence of reasonable_cause and the absence of willful neglect see id pincite- respondent’s burden is met here because the return was not filed until and the amount shown on the substitute for return has not been paid petitioner contends that the stay in the hospital and rehabilitation facility and the cast that remained on her leg are reasonable_cause for her failure to timely file her return petitioner argues that she had continuing medical issues that some of the records necessary to the preparation of her return were damaged and that she had to obtain copies and that she was displaced with her personal and business items in storage at the time the return was due respondent argues that the timely filing of the return and petitioner’s ability to carry on negotiations with nationwide insurance and perform other tasks during negate reasonable_cause we are persuaded that the failure_to_file her return by the date due_date was due to petitioner’s circumstances and that the minimal activities she conducted during do not contradict her position although we are troubled by the delay in filing the return that continued through and most of on balance we conclude that petitioner had reasonable_cause for late filing of the return and is not liable for the sec_6651 addition_to_tax the addition_to_tax for failure to pay under sec_6651 however is avoided only if the taxpayer shows that she exercised ordinary business care and prudence in providing for payment of the liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship sec_301_6651-1 proced admin regs petitioner paid only dollar_figure on her liability with her application_for extension of time and only dollar_figure total including amounts withheld from her income except for circumstances not present here an extension of time for filing a return does not operate to extend the time for payment of the tax sec_1_6081-1 income_tax regs thus this addition_to_tax applies separately even if reasonable_cause exists for late filing of the return petitioner’s explanation of the ongoing health issue and the unavailability of records necessary to filing her return does not apply equally to the simpler task of making a payment see also taylor v commissioner tcmemo_2009_27 there is no evidence that petitioner was unable to pay the tax that was due or would suffer undue_hardship from making payment the addition_to_tax under sec_6651 is applicable to petitioner’s late payment up to a maximum of of the unpaid tax we have considered the other arguments of the parties many of petitioner’s arguments are not based on the evidence and are belated we do not for example address her arguments about application of subsequent payments of tax to years other than except to note that overpayments by a taxpayer may be applied to other tax_liabilities of the taxpayer at the discretion of the irs see sec_6402 138_tc_348 sec_301_6402-3 proced admin regs to reflect the stipulation and our conclusions decision will be entered under rule
